Citation Nr: 1737402	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  12-03 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for migraine headaches. 

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for aching joints.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and B.W.
ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to March 1986 and from June 1991 to December 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction was subsequently transferred to the RO in Milwaukee, Wisconsin.  

The Board notes that an issue on appeal was characterized by the RO as entitlement to service connection for PTSD.  However, in light of the Veteran's assertions and the evidence of record, the Board has recharacterized the issue more broadly to include any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).

The Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2017.  A transcript of that proceeding is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The underlying merits of the claims for service connection for an acquired psychiatric disorder, joint pain, and migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2004 rating decision, the RO denied service connection for PTSD, aching joints, and migraines headaches.  The Veteran was notified of that decision and of his appellate rights, but he did not appeal or submit new and material evidence within the one-year period thereafter.  

2.  The evidence received since the July 2004 rating decision relates to an unestablished fact and raises the reasonable possibility of substantiating the claims for service connection for PTSD, aching joints, and migraine headaches.


CONCLUSIONS OF LAW

1.  The July 2004 rating decision that denied the Veteran's claims for service connection for PTSD, aching joints, and migraine headaches is final.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.  The evidence received since the July 2004 rating decision is new and material, and the claims for service connection for PTSD, aching joints, and migraine headaches, are reopened.  38 U.S.C.A. § 5108 (West 2016); 38 C.F.R. § 3.156 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a July 2004 rating decision, the RO denied service connection for PTSD, aching joints, and migraine headaches.  In that decision, the RO found that the Veteran's service treatment records were negative for complaints, treatment, or diagnoses of PTSD, migraine headaches, and aching joints.  With respect to PTSD, the RO noted that the available medical evidence showed that the Veteran had a current diagnosis of PTSD, but did not confirm a link between his current symptoms and an in-service stressor.  The RO also noted that the available evidence was insufficient to confirm that the Veteran engaged in combat or that he was a prisoner of war.  With respect to the Veteran's migraine headaches and aching joints, the RO stated that the disorders neither occurred in nor were caused or aggravated by service.  The RO also noted that the Veteran's migraine headaches resulted from a known clinical diagnosis.  The Veteran was notified of the July 2004 rating decision and of his appellate rights.  He filed a notice of disagreement, and a statement of the case (SOC) was issued in April 2005; however, the Veteran did not file a substantive appeal.  Therefore, the July 2004 rating decision is final. 38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

In making this determination, the Board notes that, prior to expiration of the appeal period, additional VA medical records were associated with the claims file in June 2005.  When new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156 (b).  However, as discussed below, the Board finds that the evidence is not new and material.  

With regard to the claim for PTSD, the additional VA medical records showed that the Veteran was provided psychiatric treatment for chronic PTSD and that he complained of auditory hallucinations with paranoia.  These records also noted that the Veteran reported exposure to wounded and injured people during service.  However, the evidence does not relate to an unestablished fact necessary to substantiate the claim.  Indeed, a February 2004 VA examiner diagnosed the Veteran with chronic PTSD and considered his reported symptoms of auditory hallucinations and paranoia.  Moreover, to the extent that the medical records addressed the Veteran's in-service stressors, the evidence was merely cumulative and redundant of the evidence previously considered. 

With regard to the claim for aching joints, the additional VA medical evidence is not material, as it merely reiterated that the Veteran received treatment for chronic arthralgia.  Indeed, the February 2004 VA examiner specifically indicated that the voluntary spasms in the Veteran's neck, shoulders, lumbar spine, and knees were likely arthralgia with mild soft tissue inflammation.  The examiner also considered x-ray findings of the lumbar spine, chest, feet, and hand.  Moreover, to the extent that the medical records referenced headaches, the evidence is not material because it merely showed that the Veteran complained of ongoing symptoms.  Significantly, none of the additional VA medical records contained any indication that the Veteran's migraine headaches or aching joints were incurred in or aggravated during service.  

For these reasons, the Board finds that new and material evidence was not received within one year of the July 2004 rating decision.  Therefore, the July 2004 rating decision is final.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

The Veteran sought to reopen his claim for service connection PTSD, aching joints (chronic pain), and migraine headaches in August 2008.  In a March 2009 rating decision, the RO denied the claims to reopen.  Subsequently, in a January 2012 statement of the case, the RO determined that new and material evidence had been submitted to reopen the claims for service connection for PTSD, aching joints, and migraines.  Nevertheless, regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The evidence received since the July 2004 rating decision includes VA medical records, VA examination reports, Social Security Administration (SSA) records, and lay statements.  

With regard to the claim for PTSD, the Veteran submitted statements that provided more detailed information regarding his in-service stressors.  See, e.g., November 2009 statement in support of claim for PTSD.  Additionally, VA conceded the Veteran's stressor based on fear of hostile military or terrorist activity.  This evidence was not considered at the time of the July 2004 rating decision.  
Therefore, the Board finds that the evidence is both new and material, and the claim for service connection for PTSD is reopened.

With regard to the claim for aching joints, the March 2012 VA examiner diagnosed the Veteran with bilateral knee osteoarthritis and determined that there was no objective evidence of abnormality in the Veteran's shoulders.  The VA examiner stated that, given the fact that the Veteran denied any other generalized pain to support consideration of fibromyalgia and the clear support of a diagnosed condition for his knees, it was not likely that his condition was related to Persian Gulf War exposures, or a multisystem, medically undiagnosed condition.  During the June 2017 hearing, the Veteran testified regarding joint pain in his back, knees, arms, and shoulders, which he contended was directly related to exposure to in-service environmental hazards.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board acknowledges that similar evidence regarding the Veteran's reported symptoms was previously considered by the RO.  Nevertheless, the additional evidence could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Thus, the Board finds that the evidence is both new and material, and the claim for service connection for aching joints is reopened.  

With regard to the claim for migraine headaches, the evidence received since the July 2004 rating decision includes a March 2013 VA medical opinion.  The examiner opined that the Veteran's tension headaches were not related to any potential environmental exposures during service.  She further stated that, with no evidence of headaches for years until 2008, it was unlikely that the Veteran's current headaches were a continuation of his in-service headaches.  During the June 2017 hearing, the Veteran testified that his headaches were directly related to in-service exposure to environmental hazards.  In addition, VA medical records associated with the claims file since the July 2004 rating decision show that he complained of chronic headaches that onset around 1991.  See, e.g., October 2008 and February 2009 VA neurology records.  The Board acknowledges that similar evidence was previously considered by the RO.  Nevertheless, considering the holding in Shade, the Board finds that this evidence, when presumed credible, relates to unestablished facts necessary to substantiate the claim and would trigger VA's duty to obtain a VA medical opinion.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).   Therefore, the Board finds that the evidence is both new and material, and the claim for service connection for migraine headaches is reopened.  


In summary, the claims for service connection for PTSD, aching joints, and migraine headaches are reopened based on a finding of new and material evidence.  See 38 C.F.R. § 3.156 (a) (2016).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claims can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for aching joints is reopened. 

New and material evidence having been submitted, the claim of entitlement to service connection for migraine headaches is reopened.


REMAND

Regarding the claim for service connection for an acquired psychiatric disorder, a January 2012 compensation and pension examination inquiry indicated that the Veteran's examination was cancelled because he was currently out of the state.  The Veteran subsequently requested to reschedule his VA examination; however, he failed to report for his scheduled examination in March 2012.  Nevertheless, the claims file does not include a letter notifying the Veteran of the date, time, and location of the examination.  

The Board is mindful of the provisions of 38 C.F.R. § 3.655 regarding action to be taken when a veteran fails to report for a scheduled VA examination "when entitlement to a benefit cannot be established" without the scheduled examination. 38 C.F.R. § 3.655 (a), (b) (2016).  In this case, however, it is unclear whether the Veteran was properly notified, and there is no published guidance establishing the presumption of regularity in such a situation.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  Thus, the Board finds that the Veteran should be afforded another opportunity to appear for a VA examination in connection with his claim for service connection for an acquired psychiatric disorder.    

Regarding the claim for service connection for migraine headaches, the Veteran was afforded a VA examination in March 2012, and an addendum medical opinion was obtained in March 2013.  In March 2012, the VA examiner noted that the Veteran had been diagnosed with migraine, tension, and chronic daily headaches.  However, she stated that the Veteran did not describe any symptoms to support a current diagnosis of migraine headaches.  

In the March 2013 VA medical opinion, the examiner indicated that the Veteran's chronic daily headaches had resolved.  She opined that the tension headaches described by the Veteran during the March 2012 VA examination were not related to any potential environmental exposure during service.  Rather, she stated that the tension headaches were more likely than not due emotional stress, which included insomnia, panic, and substance abuse.  She further opined that, with no evidence of headaches for years until 2008, it was unlikely that the Veteran's current headaches were a continuation of headaches evaluated 1986.  However, the Board notes that the Veteran's post-service medical records document numerous complaints of headaches prior to 2008.  See, e.g., July 2003, January 2004, and October 2008 VA medical records.  As such, it appears that the opinion was based on an inaccurate or incomplete factual premise.  Therefore, a remand is required to obtain an additional VA medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Regarding the claim for service connection for joint pain, the Veteran was afforded a VA examination in March 2012.  The examiner diagnosed the Veteran with bilateral knee osteoarthritis and determined that there was no objective evidence of any shoulder abnormality.  However, the examiner provided a bare conclusion without any supporting rationale regarding the relationship between the Veteran's disorder and his exposure to environmental hazards.  Moreover, the examiner did not address all of the Veteran's reported symptoms, to include joint and muscle pain in his legs, back, and arms.  See, e.g., November 2009 statement in support of claim; June 2017 Board hearing transcript, at 4.  Therefore, a remand is necessary to obtain an additional VA examination and medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Furthermore, the Board notes that records from the Social Security Administration (SSA) have been associated with the claims file; however, the records appear incomplete.  In this regard, in November 2009, the Veteran reported that he was awarded SSA benefits since November 2008.  He also submitted a May 2008 United States District Court order that reversed and remanded a decision of the SSA with instructions to grant the claimed benefits.  However, the SSA records currently associated with the claims file appear limited to records dated from May 2007 to June 2008.  Moreover, the Board notes that the RO requested a virus scan for the Veteran's SSA records in March 2012; however, the records contains no indication that any further action was taken.  Therefore, on remand, the AOJ should ensure that the Veteran's complete SSA records are associated with the claims file. 

Lastly, the Board notes that a June 2010 VA memorandum indicated that VA medical records dated from January 2000 to June 2003 were reviewed.  However, the claims file does not appear to contain VA medical records dated prior to June 2003.  Moreover, the most recent VA treatment records currently associated with the claims file are dated February 2010.  Therefore, the AOJ should obtain any outstanding VA medical records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for joint pain, migraine headaches, and an acquired psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records from the Tuscaloosa VAMC dated from December 2008 to the present and the Birmingham VAMC dated from February 2010 to the present.   

2.  The AOJ should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file. 

It is noted that the claims file contains copies of SSA records; however, it is unclear if SSA provided the complete records or whether they were received by VA but not fully uploaded to VBMS.  In this regard, the Veteran reported that he was awarded SSA benefits in November 2008.  However, the records currently associated with the claims file are limited to records dated from May 2007 to June 2008.  In addition, a March 2012 record noted that VA requested a virus scan for the SSA records.  

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.  

3.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  If any previously diagnosed psychiatric disorders are not found on examination, the examiner should address whether they were misdiagnosed or have resolved.

For each diagnosis identified other than PTSD and a personality disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's military service.

Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events, as well as any combat-related stressors or stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity.  

If the Veteran is diagnosed with a personality disorder, the examiner should state whether there was a superimposed disease or injury that occurred during service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any migraine headaches that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has headaches that are causally or etiologically related to his military service, to include any environmental exposures therein.  

If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness, as established by history, physical examination, and laboratory tests.

If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any joint pain that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify all disorders related to the Veteran's reported joint and muscle pain, to include complaints of pain in his knees, legs, shoulders, arms, and spine.  In so doing, the examiner should address the prior diagnoses and VA examination findings of record, including the February 2004 and March 2012 VA examinations.

For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder manifested during active service or is otherwise causally or etiologically related to the Veteran's military service, to include any environmental exposures therein.  

If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness, as established by history, physical examination, and laboratory tests.

If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  The AOJ should review the examination reports to ensure compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures.  

7.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


